Citation Nr: 0938796	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for L5-
S1 spondylolisthesis with degenerative disc disease (DDD) on 
an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional office (RO) in 
Phoenix, Arizona, which denied entitlement to an evaluation 
in excess of 20 percent for L5-S1 spondylolisthesis with DDD.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in August 2006.  In April 2007, the Board, issued a 
decision on this matter and denied the Veteran's claim.  The 
Veteran appealed the Board's April 2007 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

The Veteran's representative filed a brief in January 2008, 
averring that a remand was required, as the Board failed to 
assist the Veteran in obtaining his Social Security 
Administration (SSA) and vocational rehabilitation records, 
and failed to provide an adequate VA examination.  In 
addition, the Veteran's representative argued that the 
Board's statement of reasons and bases was inadequate, as the 
Board failed to consider entitlement to an extraschedular 
rating based upon marked interference with employment 
pursuant to 38 C.F.R. § 3.321(b)(1) (2009).  The Court 
responded, point-by-point, to the Veteran's contentions 
regarding the Board's April 2007 decision, and in an Order 
issued in March 2009, vacated the Board's decision and 
remanded the matter based on a finding that the Board had 
failed to provide an adequate statement of reasons or bases 
regarding eligibility for an extraschedular rating.  
Accordingly, the Board will readjudicate the issue, 
discussing the provisions of 38 C.F.R. § 3.321(b)(1) in 
detail.  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The evidence does not show that the Veteran's service-
connected L5-S1 spondylolisthesis with DDD is so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.  


CONCLUSION OF LAW

The criteria for referral for an increased disability rating 
for L5-S1 spondylolisthesis with DDD on an extra-schedular 
basis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

As noted above, this appeal arises from a Court's remand on 
the grounds of the Board's failure to provide an adequate 
statement of reasons or bases in its April 2007 decision with 
respect to extraschedular considerations.  The Board observes 
that the April 2007 decision contained a detailed discussion 
as to why the VCAA had been complied with, which at no point 
has been refuted by the Veteran or his representative.  See 
Appellant's Brief, dated September 1, 2009.  Hence, as this 
discussion is not at issue under the Court's remand, it is 
incorporated by reference herein.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Ordinarily, the VA Schedule for Rating Disabilities, intended 
to represent the average impairment of earning capacity 
resulting from disability, will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2009).  

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of a disability to 
appropriate VA officials for such consideration.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see Thun v. Peake, 22 
Vet. App. 111, 115 (2008); Dingess v. Nicholson, 19 Vet. App. 
473, 498 (2006), aff'd 226 Fed.Appx. 1004 (Fed.Cir. 2007); 
Colayong v. West, 12 Vet. App. 524, 536-VA Form 537, Change 
of Name Notice, (1999); Smallwood v. Brown, 10 Vet. App. 93, 
98 (1997).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

As noted above, in the January 2008 brief to the Court, the 
Veteran's representative argued that, in the April 2007 
decision, the Board erred by failing to consider or discuss 
his entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In particular, the 
Veteran contends that evidence, to include coworker's 
statements, employer statements, VA and private treatment 
records, VA examination reports, and his hearing testimony, 
supports his claim that his back disability causes serious 
limitations on his ability to function at work.  During his 
August 2006 Travel Board hearing, the Veteran attributed his 
sporadic employment history, along with limitations in his 
current employment, to pain experienced as the result of his 
back disorder.  He testified that he was currently in school 
studying graphic design and fine art through the vocational 
rehabilitation program.  

Of preliminary importance, the Board notes that a September 
2008 rating decision, inter alia, denied entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU), 
based on a finding that the Veteran was not found to be 
unable to secure or follow a substantially gainful occupation 
as the result of his service-connected disabilities, and that 
his service-connected disabilities did not meet the schedular 
requirements for entitlement to individual employability.  
(The Veteran is service connected for a low back disability, 
residuals of frostbite to the right great toe, residuals of a 
laceration to the left index finger, a left ankle disability, 
and radiculopathy into both lower extremities due to the 
service-connected disability.  He has a combined disability 
evaluation of 60 percent.)

As noted above, the Court held that the April 2007 Board 
decision did not consider or discuss the Veteran's 
eligibility for extraschedular ratings for his disability, 
finding that the Board had failed to provide an adequate 
statement of reasons or bases for the determination that the 
Veteran was not entitled to a higher disability rating, and 
remanded the case for further consideration by the Board.  
The Court based this remand on the determination that the 
evidence of record revealed that, in seeking a higher 
disability rating for his service-connected condition, the 
Veteran submitted statements and provided testimony that his 
disability interferes with his ability to work, which is not 
contemplated by his schedular rating.  Moreover, the Court 
found that the Veteran had submitted several statements from 
his employer and colleagues detailing the limitations and 
difficulties he experiences at work because of his low back 
disability.  Hence, the Board will proceed with an analysis 
of the applicability of the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the present case.  

In the instant case, the Board finds no evidence that the 
Veteran's service-connected L5-S1 spondylolisthesis with DDD 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Specifically, there is no indication in the 
objective medical evidence of an unusual clinical picture, 
symptoms which are out of the ordinary, or any other factor 
which could be characterized as exceptional or unusual 
regarding the Veteran's L5-S1 spondylolisthesis with DDD.  
Moreover, there is no indication that the Veteran has ever 
undergone any surgical treatment or hospitalization for his 
low back disability.  

The Board acknowledges a VA Form 21-4138, Statement in 
Support of Claim, and accompanying representative's 
statement, dated in June 2000, which indicate that the 
Veteran was denied employment with the VA police force due to 
his service-connected spine disorder.  A May 2000 letter from 
a VA personnel officer indicates that the results of the 
physical examination showed that the Veteran would not be 
able to fully meet the physical requirements of the position; 
however, since he was "preference eligible" (due to his 
veteran status), the disqualification determination had to be 
reviewed and approved by the Office of Personnel Management 
(OPM).  Significantly, the final OPM determination, dated in 
July 2000, indicates that the Veteran was deemed unqualified 
for the position of police officer because of a medical or 
physical condition.  

A January 2002 VA examination report indicates that the 
Veteran reported working as a security officer for the 
Immigration Department.  A December 2004 VA examination 
report reflects that the Veteran reported working at a Jack-
in-the-Box restaurant for 8.5 hours a day.  Here, he denied 
undergoing any surgeries or hospitalization for his back 
disorder, but described experiencing pain while working at 
the restaurant due to being on his feet all day long.  

Lay statements, dated in July and August 2006, provided by 
various former and current coworkers and fellow students, 
reflect observations that the Veteran's back problems created 
limitations in his ability to work because the Veteran would 
have to rest or wait for his pain to subside before 
continuing with his work.  Moreover, an August 2006 statement 
from a fellow student and the Veteran's assistant at the 
college art gallery at Yavapai Community College reveals that 
the Veteran is the manager of the art gallery.  The student 
indicated that, in spite of the Veteran's constant pain and 
fatigue in his spine, that he managed to maintain a strong 
work ethic and a 4.0 grade point average.  Another statement 
from a fellow student, of the same date, includes a report 
that, although the Veteran suffers from chronic and 
debilitating back problems, he was able to complete his 
course work.  A former employer statement shows that the 
Veteran was described as a dedicated employee who was 
extremely thorough in the performance of his duties; however, 
he was limited in his ability to perform heavier lifting.  
These statements do not suggest that the Veteran is no longer 
working or that he has missed work due to his low back 
disorder.  

Notably, a VA treatment record, dated in October 2006, 
indicates an opinion that the Veteran will have permanent 
impairment from pain, loss of range of motion, and side 
effects of pain medication, and that employment will require 
sedentary positioning with opportunity to change positions 
frequently.  

A March 2008 statement from the Veteran's current employer 
indicated that the Veteran's work responsibilities included 
un-packing, packing, and transporting materials for shipping 
of fine art, crafts and graphic design; physical installation 
of temporary art exhibitions including two dimensional works 
(ranging from 8 inch by 10 inch glass-framed prints and 
photographs to elephant-ear folios and wall-sized 6 foot by 
10 foot stretched-canvassed paintings) and three dimensional 
works (monumental pieces of welded-metal, carved-marble or 
other stone ceramic sculpture and vessels with weight often 
exceeding fifty pounds) of fine art, crafts and graphic 
design; breaking down and assembling temporary display walls 
made of plywood, often exceeding fifty pounds; placing 
plywood pedestals of various dimensions, often exceeding 
fifty pounds; caring for, maintaining, storing, and placing 
all adjustable display fixtures, often exceeding fifty 
pounds; and ascending and descending a 10 foot ladder to 
adjust a track light display system.  The employer noted that 
due to increasing limitations as a result of his back injury, 
to include pain and compromised strength and control, the 
Veteran could no longer fully address the physical 
responsibilities of his job.  The employer reported that the 
Veteran's job responsibilities had had to be assigned to 
additional subordinates.  

In conjunction with the current appeal, the Veteran underwent 
a VA spine examination in March 2008.  During his 
examination, the Veteran provided a post-service occupational 
history of working as a security receptionist for 5 months 
after service, being unemployed for 4 months, working as a 
federal security agent from 1999 to 2002, working as a tribal 
ranger for 1 year, working as a cook for 3 months in 2004, 
and most recently, being employed as a part-time employee and 
student at an art gallery.  The Veteran contended that he 
originally obtained his current position through the VA 
vocational rehabilitation program; however, he was last paid 
in 2005 through this program.  He could not approximate an 
amount of earned income over the past 12 months, but stated 
that he currently earned $11 per hour with an irregular work 
schedule.  In addition, the Veteran alleged that he earned 
$920 from a VA disability and $131 from government 
retirement, both on a monthly basis.  The examiner noted that 
the Veteran was currently studying graphic design through 
vocational rehabilitation.  The Veteran reported that his 
current conditions affecting employability are mostly 
pertinent to weight bearing activities, including difficulty 
sitting for more than 5 minutes without repositioning himself 
secondary to discomfort.  Significantly, the examiner noted 
that the Veteran was able to sit for at least 1 hour during 
the examination for questioning.  

Upon physical examination, the March 2008 examiner noted that 
the Veteran's activities of daily living were mildly affected 
with regard to bathing, grooming, toileting, and dressing; 
severely affected with regard to chores, recreation, and 
travel; prevented with regard to sports and exercise; and 
unaffected with regard to riding a bicycle on a daily basis.  
He was diagnosed with radiculopathy of the right lower 
extremity with spondylolisthesis, grade 1, and bilateral L5 
spondylosis, secondary degenerative changes with marked 
bilateral neuroforaminal encroachment and annular midline 
tear at L4-L5 currently affecting employability.  The 
examiner observed that the Veteran had difficulty with weight 
bearing and would be more suitable for sedentary employment 
with frequent position changes secondary to pain, and that 
use of narcotics would potentially reduce his consideration 
for any professional driving activities or use of heavy 
equipment due to impaired concentration.  The examiner also 
indicated that there were no surgeries or hospitalizations 
associated with the spine or peripheral nerves.  

The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected disability 
do not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Such potential occupational impairment is 
specifically contemplated in the 20 percent rating which has 
been assigned to the Veteran's L5-S1 spondylolisthesis with 
DDD.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this regard, the Board notes that the Veteran is currently 
employed, that there is no evidence indicating he misses work 
on a regular basis due to his low back disability, and that 
he is apparently capable of performing his job despite the 
pain he experiences related to his back disorder.  The Board 
is aware of the VA treatment and examination reports, which 
indicate the Veteran is more suited for sedentary employment 
due to his back disorder.  Moreover, the Board acknowledges 
that the Veteran has lost employment opportunities due to his 
back disorder.  However, the record is negative for evidence 
of missed work or a current unemployment status, or that the 
back disorder is impacting his vocational rehabilitation 
performance.  In fact, the Veteran was recently denied his 
claim for TDIU on the basis that he is currently employed.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96.  

Additionally, the Veteran has not been hospitalized at any 
time for his L5-S1 spondylolisthesis with DDD.  Thus, in the 
absence of evidence of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) for assignment of any higher rating have not 
been met.  See id.; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected L5-S1 spondylolisthesis with DDD 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected L5-S1 spondylolisthesis with DDD on an 
extraschedular basis is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


